ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Centerra-SJC II, LLC                           ) ASBCA No. 62968
                                               )
Under Contract Nos. N69450-15-D-1621           )
               D.O. N69450-18-F-2259           )

APPEARANCES FOR THE APPELLANT:                     Daniel J. Strouse, Esq.
                                                   Rhina M. Cardenal, Esq.
                                                    Cordatis LLP
                                                    Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Elizabeth Speck, Esq.
                                                    Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $28,128. This
amount is inclusive of Contract Disputes Act interest. No further interest shall be paid.

       Dated: September 9, 2021



                                                   JOHN J. THRASHER
                                                   Administrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals



(Signatures continued)
 I concur                                          I concur



 RICHARD SHACKLEFORD                               OWEN C. WILSON
 Administrative Judge                              Administrative Judge
 Vice Chairman                                     Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 62968, Appeal of Centerra-SJC II,
LLC, rendered in conformance with the Board’s Charter.

      Dated: September 9, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2